288 F.2d 187
61-1 USTC  P 9311
BAY COUNTIES TITLE GUARANTY CO. (formerly Bay CountiesEscrow Co.), Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 17050.
United States Court of Appeals Ninth Circuit.
March 14, 1961.

Joseph S. Rogers, Peart, Baraty & Hassard, Kenneth S. Carey, San Francisco, Cal., for appellant.
Abbott M. Sellers, Acting Asst. Atty. Gen., Lee A. Jackson, A. F. Prescott, L. W. Post, Meyer Rothwacks, Gilbert E. Andrews, Jr., attorneys, Dept. of Justice, Washington, D.C., for appellee.
Before ORR, HAMLIN and MERRILL, Circuit Judges.
PER CURIAM.


1
Bay Counties Title Guaranty Co. has petitioned this court to review a decision of the Tax Court determining deficiencies in payments by petitioner for income taxes in the sum of $2,068.80 for 1952, $2,574.30 for 1953, and $1,924.71 for 1954.


2
Petitioner is an underwriter title company engaged in business in San Francisco.  During these years it expended certain sums for title reports prepared by other companies, known as 'starters,' which upon purchase were included by it in its 'title plant' for use in the preparation of its own future title reports.


3
The question presented by the petition before us is whether the Tax Court was in error in holding these expenditures to be for the purchase of business assets and nondeductible as capital expense rather than for plant maintenance and deductible as ordinary business expense.


4
The opinion of the Tax Court is reported in 34 T.C. 29.  We agree with the conclusions of the Tax Court as there expressed and in the reasons given therefor.


5
Affirmed.